Andbias, J. (dissenting).
I would affirm.
It is undisputed that the California action was commenced at least three months before the commencement of this New York action when defendant On The Scene Productions filed a complaint in Los Angeles County Superior Court on November 22, 1995, seeking the dissolution of defendant On The Scene Productions /NY, a California partnership, an accounting, a winding up of the partnership’s affairs and injunctive relief. As noted by the IAS Court, it is vested with broad discretion pur*101suant to CPLR 3211 (a) (4) in considering whether to dismiss an action on the ground that another action is pending between the same parties on the same cause of action (Whitney v Whitney, 57 NY2d 731). That the individual defendants are not plaintiffs in the California action and that the New York action adds causes of action not presently in the California action are matters that can be rectified in the California action. Basically, all causes of action arise out of the one partnership agreement, which was negotiated and executed in California and which, by its terms, is to be governed by California law. Moreover, On The Scene Productions is a California partnership, the individual defendants are California residents and the books and records of the partnership are located in California.
Under these circumstances, I find no improvident exercise of the IAS Court’s discretion and no reason to apply Federal standards, not urged by appellants, regarding strong Federal doctrines against deference to State actions, abstention from exercising Federal jurisdiction and transfer of an action from one Federal district to another. Flintkote Co. v American Mut. Liab. Ins. Co. (103 AD2d 501, affd 67 NY2d 857), a case essentially decided on forum non conveniens principles, is easily distinguishable inasmuch as there was only an 11-day gap between the commencement of the two actions and an "enormous” difference in issues between a complex asbestos coverage suit and a relatively simpler polyurethane action.
Rosenberger, J. P., Ellerin and Williams, JJ., concur with Rubin, J.; Andrias, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered December 6, 1996, reversed, on the law, the facts and in the exercise of discretion, without costs, defendants’ motion denied, the complaint reinstated and the matter remanded to Supreme Court for further proceedings.